              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 SANDRA YVONNE PRESLEY                    §
     Plaintiff,                           §
                                          § Civil Action No.5:20-cv-00519
 VS.                                      §
                                          §                JURY TRIAL REQUESTED
 LIBERTY   MUTUAL               INSURANCE §
 COMPANY                                  §
      Defendant.

                             PLAINTIFF’S ORIGINAL COMPLAINT


        NOW COMES, SANDRA YVONNE PRESLEY, Plaintiff, complaining of and about

Defendant LIBERTY MUTUAL INSURANCE COMPANY, hereinafter referred to as

Defendant, and for causes of action shows unto the Court as follows:

                                                   I.
                                                PARTIES

        1.      Plaintiff SANDRA PRESLEY (PRESLEY) is an individual residing in DeWitt

County, Texas.

        2.      Defendant LIBERTY MUTUAL INSURANCE COMPANY (LIBERTY

MUTUAL) is a foreign corporation or legal entity doing business in the State of Texas,

formed under the laws of the State of Massachusetts, Defendant LIBERTY MUTUAL may

be served with civil process by serving its agent for service of process: CORPORATION

SERVICE COMPANY DBA CSC – LAWYERS INCORPORATING SERVCIE COMPANY,

211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                                II.
                                     JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this action pursuant to 28




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                Page 1 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 2 of 12




U.S.C. § 1332(a)(1) because there is complete diversity of citizenship between Plaintiff

and Defendant. The amount in controversy in this action against the Defendant exceeds

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

                                    III.
              FACTS OF THE UNDERLYING MOTOR VEHICLE COLLISION

        4.      On or about on March 14, 2018, PRESLEY was driving a 2014 Jeep

Wrangler on Highway 81 in Karnes County, Texas. As Plaintiff entered the city limits of

Runge, she slowed down to the posted speed limit when suddenly and without warning

JONATHAN STEVES, who was traveling at a high rate of speed, slammed into the rear

of Plaintiff’s vehicle. At the time of the incident, Jonathan Steves was driving a vehicle

owned by Bernadette Steves.

    5. As a result of the incident, PRESLEY sustained serious and permanent physical

injuries. Her injuries resulted in her requiring a cervical fusion surgery. Nothing PRESLEY

did or failed to do caused and/or contributed to the incident made the basis of this lawsuit.

On the contrary, this occurrence and PRESLEY’s resulting injuries, damages and losses

were proximately caused by the negligence and negligence per se, as those terms are

understood in law on the part of the Jonathan Steves.

                                         IV.
                           LIBERTY MUTUAL INSURANCE POLICY

        6.      At the time of the incident, PRESLEY was insured with LIBERTY MUTUAL

through an automobile insurance policy identified as BAS (19) 57740 34 for the period

from 4/19/2018 to 04/19/19 (hereinafter “Liberty Mutual Policy”). The Liberty Mutual

Policy provided PRESLEY with underinsured (UIM) benefits amount $1,000,000.00. The

vehicle PRESLEY was operating on the dates of the collision was covered under said




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                  Page 2 of 12
Plaintiff’s Original Complaint
                Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 3 of 12




policy.

          7.     As a result of the selection of the underinsured benefits, PRESLEY paid

and LIBERTY MUTUAL accepted insurance premiums.

          8.     At all times material hereto, PRESLEY was free from negligence and did

not in any manner assume the risk of injury and/or collision.

          9.     For any and all of the reasons stated herein, the foregoing actions on the

part of Defendant amount to bad faith.

                                         V.
                        ACTION FOR BENEFITS UNDER THE POLICY

          10.    PRESLEY has complied with all the conditions precedent to bringing an

action for benefits under the policy issued by LIBERTY MUTUAL, yet LIBERTY MUTUAL

has failed to make any reasonable effort to resolve her claim. In support of these actions,

PRESLEY would show that Jonathan Steves was negligent and that his negligence was

a proximate cause of her damages.

                                      VI.
                      FACTS REGARDING PLAINTIFF PRESLEY’S
                  UNDERINSURED MOTORIST CLAIM WITH DEFENDANT
                      LIBERTY MUTUAL INSURANCE COMPANY

          11.    Plaintiff hereby incorporates by reference each of the foregoing

paragraphs as if fully stated herein.

          12.    PRESLEY would show that at the time of the collision, Jonathan Steves

maintained financial responsibility by way of an automobile insurance policy which was

underwritten by CEM Insurance Company and which bore Policy No. C-PRAEHM023-02

and provided limits of bodily injury liability coverage of $30,000.00.           Additionally,

Bernadette Steves, owner of the vehicle being operated by Jonathan Steves at the time




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                   Page 3 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 4 of 12




of the collision maintained financial responsibility by way of an automobile insurance

policy which was underwritten by Farmers Insurance and which bore Policy No. 044886-

221-53 and provided limits of bodily injury liability coverage of $100,000.00. PRESLEY’s

medical losses and damages greatly exceed these combined policy limits of $130,000.00.

        13.     Preceding the filing of the present cause of action, PRESLEY, by and

through legal counsel, filed suit against Jonathan Steves and Bernadette Steves in Bexar

county district court. Plaintiff subsequently submitted to Jonathan Steves’ and Bernadette

Steves’ automobile liability insurance carriers, documentation and information

substantiating her losses and damages caused by Jonathan Steves in an effort to resolve

her liability claim against Jonathan Steves.

        14.     Subsequently, Jonathan Steves by and through his automobile liability

insurance carrier tendered the limit of his bodily injury liability insurance coverage of

$30,000.00 to PRESLEY, and Jonathan Stevens was accordingly released from any

further financial liability arising out of this occurrence.

        15.     Subsequently, Bernadette Steves, by and through her automobile liability

insurance carrier tendered the limit of her bodily injury liability insurance coverage of

$100,000.00 to PRESLEY, and Bernadette Steves was accordingly released from any

further financial liability arising out of this occurrence. Liberty Mutual consented in writing

to plaintiff’s settlement with the Steves Defendants.

        16.     Because Jonathan Steves’ negligence was the proximate cause of the

aforementioned occurrence and because he failed to maintain financial responsibility in

a sufficient amount to pay for all damages proximately caused by his negligence,

PRESLEY also has made a claim with LIBERTY MUTUAL for the $1,000,000.00 policy




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                    Page 4 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 5 of 12




limits of her underinsured motorist coverage, for which LIBERY MUTUAL used Claim No.

23399978.

        17.     On January 17, 2020, PRESLEY made a demand upon LIBERTY MUTUAL

for the $1,000,000.00 policy limits of her underinsured motorist coverage. Medical and

billing records regarding her losses and damages had previously been provided.

Additionally, prior and post-accident medical records were sent on same day as demand.

        18.     The demand made on January 17, 2020 and emailed to LIBERTY MUTUAL

on that same date, set forth a reasonable date of February 22, 2020, by and within which

it was demanded that LIBERTY MUTUAL tender its $1,000,000.00 policy limit of

PRESLEY’S underinsured motorist coverage for her automobile insurance policy with

LIBERTY MUTUAL. Plaintiff presented LIBERTY MUTUAL with documentary evidence

of Ms. Presley’s over $340,000.00 in medical bills associated with her cervical fusion

surgery; over $75,000 in lost wages and lost earning capacity and stated that a life care

plan for Ms. Presley’s future medical costs was being created by Physical Life Care

Planners and that this Life care plan would be provided once received.

        19.     On January 22, 2020, LIBERTY MUTUAL requested additional documents

which were provided emailed that same date.

        20.     On February 24, 2020, LIBERTY MUTUAL responded to PRESLEY’s

demand by offering less than medical bills on the underinsured motorist bodily injury

based on the documents that have been reviewed. LIBERTY MUTUAL at that time

requested additional financial documents to further investigate PRESLEY’s loss of

income claim and determine acceptance of PRESLEY’s demand.                The requested

documents were provided to LIBERTY MUTUAL on February 28, 2020.




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                Page 5 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 6 of 12




        21.     On March 18, 2020, PRESLEY then supplied LIBERTY MUTUAL with a

“Life Care Plan” prepared by Dr. Cowen with Physician Life Care Planners, which stated

that, in addition to the past medical treatment and expenses therefrom incurred,

PRESLEY will require future medical care with costs for such medical care projected to

be $346,335.84 in present value as of the time of the Life Care Plan’s preparation. This

brought Ms. Presley’s documented economic damage total to over $760,000.00.

        22.     On April 22, 2020, LIBERTY MUTUAL formally responded, offering nearly

less than half of economic damages alone of PRESLEY’s underinsured claim, despite it

being beyond clear that PRESLEY’s damages of over $760,000.00 in economic damages

and hundreds of thousands more for physical pain, mental anguish and physical

impairment far exceeded LIBERTY MUTUAL’S offer.

                                            VII.
                                   DECLARATORY JUDGMENT

        23.     Plaintiff hereby incorporates by reference each of the foregoing paragraphs

as if fully stated herein.

        24.     Based on the foregoing facts and circumstances, PRESLEY seeks a

declaratory judgment, pursuant to Texas Civil Practice & Remedies Code § 37.001 et

seq., to have her rights, status, and other legal relationships vis-à-vis LIBERTY MUTUAL

INSURANCE COMPANY, established by a Court of competent jurisdiction. In particular,

PRESLEY seek a declaration from the Court that:

                a.       Jonathan Steves was negligent and liable for the occurrence
                         described above and caused damages and injuries to PRESLEY for
                         which she is legally entitled to compensation;

                b.       The amount of compensable damages suffered by PRESLEY as a
                         result of said negligence exceeded and exceeds the $130,000.00
                         already received from Jonathan Steves’ and Bernadette Steves’



Sandra Yvonne Presley v. Liberty Mutual Insurance Company                 Page 6 of 12
Plaintiff’s Original Complaint
               Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 7 of 12




                         automobile insurance policies and, therefore, Jonathan Steves and
                         Bernadette Steve have the status of an underinsured motorist under
                         PRELSEY’s automobile insurance policy with LIBERTY MUTUAL;

                 c.      The damages which PRESLEY shall be legally entitled to recover as
                         from Jonathan Steves because of bodily injury are covered under her
                         Policy No. BAS577040341 with LIBERTY MUTUAL and Plaintiff here
                         asks that this Court determine and render a declaratory judgment
                         accordingly; and

                 d.      The amount for all categories of economic and non-economic
                         damages (as set forth in this petition) that PRESLEY is entitled to
                         recover as benefits payable due to the actions of Jonathan Steves
                         from LIBERTY MUTUAL in regard to underinsured motorist Claim
                         No. 23399978.

         25.     For the foregoing reasons, PRESLEY here seeks a declaration by means

of an order, judgment, and/or decree from this Court declaring the above relief sought.

                                           VIII.
                                INSURANCE CODE VIOLATIONS

         26.     Plaintiff hereby incorporates by reference each of the foregoing paragraphs

as if fully stated herein.

         27.     In violation of Chapter 541 of the Texas Insurance Code, PRESLEY here

brings forth causes of action against LIBERTY MUTUAL as follows:

    A.         BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

         28.     Plaintiff hereby incorporates by reference each of the foregoing paragraphs

as if fully stated herein.

         29.     Under established common law and judicial precedent in the State of Texas,

LIBERTY MUTUAL owes PRESLEY, its insured, a duty of good faith and fair dealing, due

to the special relationship that exists between an insurance carrier and its insured.

         30.     An insurance carrier is liable for breaching its duty of good faith and fair

dealing owed to its insured when it fails to attempt in good faith to effectuate a prompt,



Sandra Yvonne Presley v. Liberty Mutual Insurance Company                   Page 7 of 12
Plaintiff’s Original Complaint
               Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 8 of 12




fair, and equitable settlement of a claim.

         31.     LIBERTY MUTUAL has here failed to attempt in good faith to effectuate a

prompt, fair, and equitable settlement of PRESLEY’s underinsured motorist claim.

         32.     As a result, PRESLEY has suffered damages as set forth herein and here

seeks all available remedies and damages available to her, whether in law or in equity.

    B.         VIOLATIONS OF TEXAS INSURANCE CODES

         33.     Plaintiff hereby incorporates by reference each of the foregoing paragraphs

as if fully stated herein.

         34.     LIBERTY MUTUAL’s failure to attempt to effectuate a prompt, fair, and

equitable settlement of PRESLEY’s underinsured motorist claim, with respect to which

LIBERTY MUTUAL’s obligation has become reasonably clear, and its failure to promptly

pay the full policy limits of PRESLEY’s underinsured motorist coverage, constitute

violations of Texas Insurance Code §§ 541 & 542, et seq.

         35.     Specifically, LIBERTY MUTUAL’s violations of Texas Insurance Code § 541

in regard to PRESLEY’s underinsured motorist claim include, but are not limited to, the

following sections:

                 a.      Texas Insurance Code § 541.060 (a)(2)(A) – Failing to attempt in
                         good faith to effectuate a prompt, fair, and equitable settlement of a
                         claim with respect to which the insurer’s liability has become
                         reasonably clear;
                 b.      Texas Insurance Code § 541.060 (a)(7) – Refusing to pay a claim
                         without conducting a reasonable investigation with respect to claim.


         36.     LIBERTY MUTUAL violated one or more of the foregoing statutory

provisions by, unreasonably and not in good faith, refusing to promptly, fairly, and

equitably tender the policy limits of the underinsured motorist coverage as settlement of




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                     Page 8 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 9 of 12




PRESLEY’s underinsured motorist claim upon a reasonable demand being made and

when its liability had become reasonably clear.

        37.     Furthermore, LIBERTY MUTUAL has engaged in “unfair claim settlement

practice” and has violated Texas Insurance Code § 542 in regard to PRESLEY’s

underinsured motorist claim. The actions constituting “unfair claim settlement practices”

committed by LIBERTY MUTUAL are violations of, but are not limited to, the following

sections:

                a.       Texas Insurance Code § 542.003 (b)(4) – Not attempting in good
                         faith to effect a prompt, fair, and equitable settlement of a claim
                         submitted in which liability has become reasonably clear; and/or

                b.       Texas Insurance Code § 542.003 (b)(5) – Compelling a
                         policyholder to institute a suit to recover an amount due under a
                         policy by offering substantially less than the amount ultimately
                         recovered in a suit brought by the policyholder.

        38.     LIBERTY MUTUAL violated one or more of the foregoing statutory

provisions and committed an “unfair settlement practice” by unreasonably and not in good

faith, refusing to promptly, fairly, and equitably tender the policy limits of the underinsured

motorist coverage as settlement of PRESLEY’s underinsured motorist claim upon a

reasonable demand being made and when its liability had become reasonably clear.

        39.     LIBERTY MUTUAL violated one or more of the foregoing statutory

provisions and committed an “unfair settlement practice” by compelling PRESLEY to

institute and bring forth this suit to recover not only the $1,000,000.00 policy limits of her

underinsured motorist coverage available through her automobile policy with LIBERY

MUTUAL, but all additional actual damages and relief available to her beyond the policy

limits, including but not limited to, all pre-judgment and post-judgment interest, all

attorneys’ fees, all Court costs, and other such expenses, in an amount that would be



Sandra Yvonne Presley v. Liberty Mutual Insurance Company                    Page 9 of 12
Plaintiff’s Original Complaint
              Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 10 of 12




substantially more than simply paying the policy limits due under his insurance policy with

LIBERTY MUTUAL.

        40.     In a lawsuit filed under the aforementioned subchapters of the Texas

Insurance Code, PRESLEY may obtain under Texas Insurance Code §§ 541.151 and

542.060, and here seeks the following damages and relief:

                a.       The amount of actual damages, plus interest on the amount of the
                         claim at the rate of eighteen percent (18%) per annum court costs
                         and reasonable and necessary attorney's fees;

                b.       On a finding by the trier of fact that Defendant knowingly committed
                         the act(s) complained of, an amount not to exceed three (3) times
                         the actual damages;

                c.       Reasonable and necessary attorneys’ fees, which are to be taxed
                         as Court costs, along with all other taxable Court costs; and

                d.       Any other relief that the Court deems proper.

        41.     Furthermore, pursuant to Texas Insurance Code § 542.061, the remedies

provided under this subchapter are not exclusive and are in addition to any other remedy

provided by statute or at common law.

                                                  IX.
                                               DAMAGES

        42.     As a direct and proximate result of the negligence of Jonathan Steves,

PRESLEY sustained personal injuries and damages including but not limited to:

                a.       Reasonable medical care and expenses in the past, and which in all
                         reasonable probability will be incurred in the future. These expenses
                         were incurred by Plaintiff for the necessary care and treatment of the
                         injuries resulting from the incident complained of herein and such
                         charges are reasonable and were usual and customary charges for
                         such services;

                b.       Physical pain and suffering in the past;

                c.       Physical pain and suffering in the future;



Sandra Yvonne Presley v. Liberty Mutual Insurance Company                    Page 10 of 12
Plaintiff’s Original Complaint
             Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 11 of 12




                d.       Mental anguish in the past;

                e.       Mental anguish in the future;

                f.       Physical impairment in the past;

                g.       Physical impairment in the future;

                h.       Physical disfigurement in the past;

                i.       Physical disfigurement in the future;

                j.       Lost wages in the past and future;

                k.       Loss of earning capacity in the past and future;

                l.       Prejudgment and post-judgment interest, and

                m.       Court costs.

                n.       All statutory "additional" damages;

                o.       Attorney fees pursuant to CPRC 37.0009; and

                p.       All such other relief, at law or in equity, to which Plaintiff may show to be

                         entitled.

                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited

to appear and answer herein, that this cause be set down for trial before a jury, and that

Plaintiff recover judgment of and from Defendant for her actual damages in such amount

as the evidence and the jury determines to be proper, together with pre-judgment interest

and post-judgment interest, costs of suit, and such other and further relief to which Plaintiff

is justly entitled and as is requested and sought herein, whether at law or in equity.




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                         Page 11 of 12
Plaintiff’s Original Complaint
             Case 5:20-cv-00519 Document 1 Filed 04/27/20 Page 12 of 12




                                                  Respectfully Submitted,

                                                  ANTHONY & PETERSON, LLP

                                                  /s/ Brett Anthony
                                                  Brett Anthony
                                                  State Bar No. 00793272
                                                  Federal ID No. 20025
                                                  banthony@anthony-peterson.com
                                                  Douglas P. Peterson
                                                  State Bar No. 00797240
                                                  Federal ID No. 22399
                                                  dpeterson@anthony-peterson.com
                                                  500 North Water Street, Ste. 1000
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 687-1000
                                                  Facsimile: (361) 687-1010

                                                  AND

OF COUNSEL

BONILLA & CHAPA, P.C.
Tony Bonilla
State Bar No.: 02599000
Tbob36@aol.com
P.O. Box 5488
Corpus Christi Texas 78465-5488
Telephone: (361) 881-1000
Facsimile: (361) 881-1028
                                             ATTORNEYS FOR PLAINTIFF




Sandra Yvonne Presley v. Liberty Mutual Insurance Company                     Page 12 of 12
Plaintiff’s Original Complaint
